Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Cindy Chen (Reg.#: 78,206) on April 13th 2021.
The application has been amended as follows:
	Claim 13, lines 4-6 “the agent has a deacidification capacity that reduces the acid value of the used cooking oil by 70% or more, and has a decoloration capacity that reduces yellowness of the used cooking oil due to deterioration by 15%,” has been deleted.

Reasons for Allowance
Claims 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Murakami et al (WO 2013069737 A1) discloses a silica supported Mg-Al based hydrotalcite compound for treating oil to reduce the oil’s acid value, wherein the hydrotalcite compound comprises MgO and among other possible 2O3)(see Murakami pages 1-4 and 7) and of treating used cooking oil with the silica supported hydrotalcite compound at temperatures less than 200ºC (see Murakami pages 2 and 8). Furthermore, Murakami discloses a silica support hydrotalcite compound has a surface are of 300m2/g or more (see Murakami page 5) and of calcinating the silica support hydrotalcite compound at a temperature that is higher than the temperature it is catalytically cracked (e.g., between 350ºC and 800ºC) (see Murakami pages 2-5; examples 1 and 20).
A related case Kobayashi et al (US 2003/0139511 A1), discloses a silica supported Mg-Al based hydrotalcite compound with a molar ratio of Ca to a sum of Mg and Al of 0.01:1 to 0.20:1 (see Kobayashi abstract; paragraphs [0023] – [0027], [0035]-[0038] and [0044]-[0050]).
While Murakami discloses forming a hydrotalicite compound with the particle size between 0.05 and 10mm (see Murakami page 7), neither Murakami, Kobayashi or any other prior art reference, discloses a Mg-Al based hydrotalcite compound with the molar ratio of MgO to Al2O3 recited in independent claim 13. Which is further demonstrated, as none of the prior art references disclose the Mg-Al based hydrotalcite compound represented through the formula recited in dependent claims 16 and 17.
Moreover, in view of the fact the oil regeneration treatments recited in claims 21 and 22 are inherently related to the silica supported Mg-Al based hydrotalcite compound recited in claims 13-20, and since the rejection of record is untenable, the restriction of claims 21 and 22 is withdrawn and claims 13-22 are passed to issue.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792